DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature(s) “wherein the media sample (56) comprises absorption media and a membrane surrounding the absorption media, wherein the membrane is sealed at a perimeter of the media sample” recited in claim 8 must be shown or the feature(s) canceled from the claim(s). 
If it is important to claim a feature as being new and novel, it is also important to show the feature. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parish et al. (US 4,135,896).  Parish teaches:
1. 	A media sample holder (12), comprising (See figs. 1, 5, reproduced below): 
a base (46), wherein the base (46) includes: a base body (63) having a recess configured to accommodate a media sample (56) and a first opening (58) configured to expose a first portion of the media sample (56); and a plurality of retention structures (70, 72, 74, 76, 78) configured to retain the media sample holder (12) to an attachment adapter (40).

    PNG
    media_image1.png
    953
    800
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1031
    513
    media_image2.png
    Greyscale

4. 	The media sample holder of claim 1, further comprising the attachment adapter (40), and wherein the attachment adapter (40) is configured to be joined to a filter (11).

7. 	The media sample holder of claim 1, further comprising a media sample (56) located at least partially within the recess, the media sample (56) configured to absorb one or more contaminants selected from acids, bases, and volatile organic compounds (Note that the recited limitation “the media sample configured to…” is irrelevant because said media sample isn’t any part of the media sample holder being claimed.  The limitation would add no further limitation to the media sample holder.  Furthermore, it appears that Parish teaching is applicable for use with any type of filter 11 and with any type of media sample 56).

8. 	The media sample holder of claim 7, wherein the media sample (56) comprises absorption media (56) and a membrane (80; Fig. 5) surrounding the absorption media, wherein the membrane (80) is sealed at a perimeter of the media sample (56).

Allowable Subject Matter
Claims 2-3, 5-6 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indication of an allowable subject matter:
With respect to claim 2, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:   “…a camming surface, the camming surface mounted on a flexible arm, wherein the camming surface opposes the fixed wall, and the camming surface, the channel bottom, and the fixed wall are configured to accommodate the attachment adapter when the flexible arm is in a deflected position.”

With respect to claim 3, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “…a lid including a second opening configured to expose a second portion of the media sample; and a hinge joining the base to the lid; wherein the base and the lid are configured to form a snap closure.”

With respect to claim 5, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:   “…wherein the attachment adapter comprises a comb configured to mechanically engage pleats in the filter.”

With respect to claim 6, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:   “…wherein the attachment adapter comprises a frame having a generally triangular shape and an extension, the frame and the extension providing a flat outer surface, the extension having a thickness such that the retention structures can accommodate the extension.”

With respect to claim 9, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “…wherein the media sample has a known removal efficiency curve for the one or more contaminants that is different from a removal efficiency curve of a filter that the media sample holder is configured to be used with.”

Claim 10 is dependent on claim 3. 

Claims 11-20 are allowed.  The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 11, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter: “…wherein a removal efficiency curve of the media sample is different from a removal efficiency curve of the filter.”
(Claims 12-19 are dependent on claim 11.) 

With respect to independent claim 20, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “…a media sample, the media sample having a removal efficiency that is less than a removal efficiency of the filter, and…wherein the removal efficiency of the media sample has a known relationship with the removal efficiency of the filter.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        October 29, 2022